

115 S938 RS: Procurement Fraud Prevention Act
U.S. Senate
2017-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 235115th CONGRESS1st SessionS. 938[Report No. 115–166]IN THE SENATE OF THE UNITED STATESApril 25, 2017Mr. Peters (for himself, Ms. Collins, Mr. Carper, Mr. Reed, and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsOctober 5, 2017Reported by Mr. Johnson, without amendmentA BILLTo require notice of cost-free Federal procurement technical assistance in connection with
			 registration of small business concerns in procurement systems. 
	
 1.Short titleThis Act may be cited as the Procurement Fraud Prevention Act. 2.Notice of cost-free Federal procurement technical assistance in connection with registration of small business concerns in procurement systemsThe Administrator of General Services, in consultation with the Director of the Office of Management and Budget, shall establish procedures to ensure that any notice or direct communication regarding registration of a small business concern in a procurement system contains information about cost-free Federal procurement technical assistance services that are available through the Small Business Administration, Procurement Technical Assistance Centers of the Defense Logistics Agency, the Department of Commerce (including the Minority Business Development Agency), and other Federal agencies and programs.October 5, 2017Reported without amendment